Citation Nr: 0914549	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  98-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for ulcerative 
colitis, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
February 1974.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A Board hearing was held in June 2003 before an Acting 
Veterans Law Judge, sitting in Washington, D.C.  In March 
2008, the Veteran testified at a Board hearing before another 
Acting Veterans Law Judge in Jackson, Mississippi.  These 
Veterans Law Judges were designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7107 and are 
included in the panel of judges rendering the determination 
in this case.  Complete transcripts are of record.  

The claim was remanded by the Board in January 2004, in March 
2006, and again in July 2008.  The case has been returned to 
the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that the Veteran has been afforded due 
process regarding his claim. 

The Veteran seeks to reopen his claim of entitlement to 
service connection for ulcerative colitis, to include as 
secondary to service-connected disability.  The Veteran's 
representative has argued in his February 2009 appellate 
brief that the Veteran has not been provided adequate notice 
under VCAA in that he has not been informed of the correct 
definition of new and material evidence that was in effect at 
the time he entered his claim.  Specifically, it is argued 
that the Veteran has not been properly notified of the 
evidence required to reopen his claim based on the regulatory 
criteria in effect at the time it was filed and that his 
claim to reopen has not been properly adjudicated under the 
regulation applicable at the filing.  

The Veteran's claim was received in May 1999, when the 
Veteran offered testimony at a hearing at the RO on the 
matter.  Additionally in July 1999, he submitted a written 
claim to the RO on the issue.  The regulation defining new 
and material evidence was amended effective August 29, 2001.  
In this case, since the claim to reopen was filed in 1999, 
the prior provisions of 38 C.F.R. § 3.156(a) are applicable.  
New and material evidence, as defined by regulations in 
effect prior to August 29, 2001, is as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (prior to August 
29, 2001).

The revised definition is as follows:

New evidence means existing evidence not previously 
submitted to VA.  Material evidence means existing 
evidence that by itself or when considered with 
previous evidence of record relates to an 
unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).

A review of the record reveals that the Veteran was sent a 
VCAA letter in May 2002.  No information on new and material 
evidence was included in that letter.  The October 2002 
statement of the case incorrectly addressed the revised 
definition for new and material evidence.  In February 2004, 
the Veteran was sent a notice letter from the Appeals 
Management Center.  That letter also provided the Veteran 
with the incorrect definition.  An August 2006 letter from 
the RO reported that "new and material evidence must raise a 
reasonable possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously decided your claim."  The 
notice letter provided to the veteran in August 2006 included 
the criteria for establishing service connection, and 
information concerning why the claim was previously denied; 
however the correct criteria for reopening the claim were not 
provided.  Additionally, at his March 2008 Board hearing, the 
requirements of Kent were discussed with the veteran as to 
information concerning why the claim was previously denied; 
however, the pertinent regulatory criteria were not 
specifically given to him.  A September 2007 supplemental 
statement of the case did not address the definition of new 
and material evidence.  A supplemental statement of the case 
dated in August 2008 provided the Veteran with the new 
version of the law twice.  One definition was dated August 
2001 and the other was dated October 2006.   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence, evidence that is both new and 
material.  The Court noted that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  The Court indicated that 
because these requirements define particular types of 
evidence, when providing the notice required by the VCAA, it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  

Failure to provide notice of what constitutes material 
evidence would generally be the type of error which has the 
natural effect of producing prejudice.  Kent at 10. Further, 
failure to notify the Veteran of the correct burden of proof 
in his claim is an inherently prejudicial failure to notify 
him of the information and evidence necessary to substantiate 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 2006).  

As noted in the present case, the Veteran's claim to reopen 
the previously denied claim was received at the RO in 1999.  
Clearly, therefore, the old criteria pertinent to new and 
material claims is the correct standard to be used with 
regard to this issue.  The RO, thus, has informed the Veteran 
of the incorrect legal standard for adjudicating this new and 
material issue.  In addition, this action likely confused the 
Veteran, thus rendering inadequate the VCAA notice VA was 
required to provide him under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008) and 38 C.F.R. § 3.159(b) (2008).  See Kent 
v. Nicholson, 20 Vet. App. at 10 (in which the Court held 
that "[w]ithout . . . [adequate] notice, a claimant 
effectively would be deprived of an opportunity to 
participate in the adjudication process because he would not 
know what evidence was needed to reopen his claim".  It was 
also stated that incomplete, misleading, or confusing 
information can render a VCAA notice letter inadequate.  In 
light of the foregoing, as noted by the Veteran's 
representative, due process requires that the Veteran's claim 
be remanded for the issuance of a legally correct and 
sufficient VCAA notification letter.

The Veteran must be advised by way of another VCAA notice 
letter of the prior criteria for new and material evidence as 
set forth in 38 C.F.R. § 3.156(a), prior to August 29, 2001).  
This letter also should notify him of what specific evidence 
would be required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior final decision.  Thus, the Board finds that the 
claim must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issue of whether 
new and material evidence has been 
received sufficient to reopen the claim 
of entitlement to service connection 
for ulcerative colitis, to include as 
secondary to 
service-connected disability, a legally 
adequate VCAA notice should be provided 
in accordance with the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that regard, the Veteran 
should be informed of the basis of the 
September 1997 Board denial of his 
claim, as well as the specific evidence 
that would be required to substantiate 
the element or elements needed for 
service connection that were found 
insufficient in the prior final 
decision.  Include the specific type of 
new and material evidence necessary to 
reopen this previously denied issue 
under the applicable law in effect at 
the time that his claim was received.  
See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  This letter 
must include the definition of "new and 
material evidence" prior to the 
revision effective on August 29, 2001.  

2.  Following completion of the above, 
the claim should be returned to the Board 
as warranted.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


			
               Steven D. Reiss                                     
T. Steven Eckerman
	      Acting Veterans Law Judge                      Acting 
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
                                                       D. C. 
Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




